Citation Nr: 9927481	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-03 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cataract, right 
eye, and aphakia, either on a direct basis or as secondary to 
service-connected disability of sore eyes.

2.  Entitlement to service connection for presbyopia.

3.  Entitlement to a compensable disability rating for sore 
eyes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
October 1947 and from March 1951 to February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the above claims.


FINDINGS OF FACT

1.  The veteran currently has residuals of cataract excision, 
right eye, including aphakia, as well as left eye presbyopia.

2.  The veteran was treated for sore eyes and conjunctivitis 
during service.

3.  There is no competent evidence of a connection between 
the veteran's current residuals of cataract excision, right 
eye, including aphakia, and any inservice disease or injury, 
including treatment for sore eyes and conjunctivitis.

4.  There is no competent evidence indicating a relationship 
between the veteran's current residuals of cataract excision, 
right eye, including aphakia and his service-connected sore 
eyes.

5.  There is no evidence showing that the veteran incurred an 
eye injury during service that resulted in increased 
disability.

6.  The veteran's claims for service connection are not 
plausible.

7.  The veteran's claim for a compensable rating for his 
service-connected sore eyes is plausible, and sufficient 
evidence has been obtained for correct disposition of this 
claim.

8.  The medical evidence does not show that the veteran 
currently has disability attributable to his service-
connected sore eyes.


CONCLUSIONS OF LAW

1.  The veteran has not presented well-grounded claims for 
service connection for cataract, right eye, and aphakia, 
either on a direct basis or as secondary to service-connected 
disability of sore eyes, or for presbyopia, and there is no 
statutory duty to assist him in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has stated a well-grounded claim for a 
compensable disability rating, and VA has satisfied its duty 
to assist him in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

3.  The criteria for a compensable disability rating for sore 
eyes are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.31, 4.75, 4.83a, and 
4.84a, Diagnostic Code 6099-6009 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 1951, in conjunction with treatment for a common 
cold, it was noted that the veteran had some slight 
conjunctivitis.  In August and October 1952, he was treated 
for sore eyes with medication.  The veteran's visual acuity 
was 20/20 during both periods of service, but it was 20/40 
upon his separation from service in February 1954.  

In March 1954, the veteran sought treatment at a VA medical 
facility, indicating that he had been treated during service 
for some irritation and soreness of the corners of his eyes.  
He stated that he had also had some vision disturbances and 
was having difficulty reading.  Examination initially showed 
that his visual acuity was 20/20 on the right and 20/25 on 
the left, but he had 20/20 vision bilaterally the following 
day.  

An August 1954 rating decision, inter alia, granted service 
connection for sore eyes, with assignment of a noncompensable 
disability rating.  In May 1997, the veteran filed a claim 
for an increased rating, stating that his eye condition had 
worsened.  

In August 1997, the veteran underwent a VA eye examination, 
and he indicated that he had undergone a cataract operation 
with an intraocular lens for the right eye at the VA hospital 
in June 1997.  Examination showed visual acuity of 20/20 on 
the left for distance.  Visual acuity for the right eye was 
finger count at three feet.  The cornea was clear 
bilaterally.  The lens was absent on the right and clear on 
the left.  Diagnoses included right eye aphakia with 
posterior chamber intraocular lens and left eye presbyopia.

A September 1997 rating decision denied a compensable rating 
for the veteran's service-connected sore eyes and denied 
service connection for residuals of right eye cataract and 
presbyopia.  In his substantive appeal, the veteran argued 
that his service-connected sore eyes caused his current eye 
conditions.  

In March 1998, the veteran had a personal hearing.  He 
testified that he had sore eyes during service, which felt 
like he had something in the eye.  He also had mucus in the 
eyes.  He was provided eye drops and a salve.  He stated that 
he got sand in his eyes during service and that he was 
exposed to chemicals from weapons fire.  He could not point 
to any particular incident where his eyes were injured.  
During service, the soreness in his eyes, the feeling that he 
had something in his eyes, and the mucus all cleared with 
treatment, but he could not see as well afterwards.  He had 
problems with his vision after service, and he was provided 
eyeglasses by VA as well as Dr. C.J. Gilliam.  He testified 
that he had ongoing problems with his eyes after service, in 
that he needed eyeglasses.  No physician ever told him that 
there was anything wrong with his eyes, other than the need 
for eyeglasses.  He believed that the cataract diagnosed in 
1997 had something to do with whatever was wrong with his 
eyes during service.  The veteran stated that no physician 
had told him that the cataract was associated with the 
inservice eye problems.  He also believed that his visual 
defects were aggravated by his military service because his 
visual acuity was worse upon separation from service than it 
was when he entered service.

The veteran submitted evidence from Dr. Carol Carnaggio at 
the Vision Center showing diagnosis of presbyopia and a 
prescription for eyeglasses.  He also submitted information 
from a pharmacy concerning a prescription for eye drops.


II.  Legal Analysis

A.  Service connection claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).


1.  Cataract, right eye, and aphakia

The veteran currently has residuals of excision of the right 
eye cataract, including aphakia.  He was treated during 
service for sore eyes and conjunctivitis, and he also 
testified that he was exposed to eye irritants during service 
such as sand and chemical fumes.  Therefore, the first two 
elements of a well-grounded claim for direct service 
connection have been satisfied.

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
the current residuals of right eye cataract excision.  The 
veteran's service medical records failed to show diagnosis of 
a chronic eye disorder.  He was only treated for eye 
disorders of an acute and transitory nature (i.e., sore eyes 
and conjunctivitis).  These disorders were clearly 
transitory, in that the veteran testified that these 
conditions cleared up during service with treatment and did 
not recur.  Despite the fact that he was granted service 
connection for sore eyes, those complaints were symptoms only 
and did not constitute a diagnosed medical disorder.  He 
stated that a cataract was not diagnosed until approximately 
1997, more than 40 years after his separation from service.  
The only medical treatment received during that 40-year 
period was for eyeglass prescriptions.  At no time has a 
medical professional rendered an opinion that the cataract 
diagnosed in 1997 and the current residuals are related to 
the veteran's active service in any manner, including 
treatment for sore eyes and conjunctivitis.  Therefore, the 
claim for direct service connection is not plausible.

Moreover, the claim for secondary service connection is also 
not plausible for the same reason.  There is no medical 
evidence showing that a connection or relationship between 
the service-connected disability of sore eyes and the 
diagnosed right eye cataract is plausible.  

2.  Presbyopia

The veteran currently has left eye presbyopia.  Presbyopia is 
a form of refractive error.  See VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part VI, para. 11.07(b) (August 26, 1996) 
(hereinafter "M21-1").  Refractive error of the eye is not 
a disease or injury within the meaning of applicable law.  
See 38 C.F.R. § 3.303(c) (1998).  As refractive error of the 
eye is not, by law, a disease or injury, it requires more 
than an increase in severity during service in order to 
warrant a grant of service connection.  There is a lack of 
entitlement under the law to service connection for 
refractive error of the eye, unless the evidence shows that 
it was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in increased disability.  The veteran's service 
medical records showed no injuries to the eyes, and he has 
denied incurring any particular eye injury.  It is true, as 
the veteran maintains, that his visual acuity decreased 
during his military service.  However, as refractive error of 
the eye may not be considered a disease or injury according 
to VA law, and as there is no competent medical evidence of a 
superimposed disease or injury during service that resulted 
in a decrease in visual acuity, the veteran has failed to 
state a plausible claim for service connection for 
presbyopia.  

3.  Conclusion regarding service connection claims

The only evidence linking the veteran's current eye disorders 
to his period of service consists of his current statements.  
Even accepting his statements as true, he cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder.  Until 
he does so, VA has no duty to assist him in developing facts 
pertinent to his claims, including providing him an 
additional medical examination at VA expense.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.326(a) (1998) (VA 
examination will be authorized where there is a well-grounded 
claim for compensation); see Grivois v. Brown, 6 Vet. App. 
136, 139-40 (1994) (noting that "implausible claims should 
not consume the limited resources of the VA and force into 
even greater backlog and delay those claims 
which . . . require adjudication"); see also Slater v. 
Brown, 9 Vet. App. 240, 243-244 (1996).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground any of these claims.  Although the veteran testified 
that he received extensive post-service treatment for his 
eyes, he has not stated that a medical professional has ever 
told him (1) that his right eye cataract was related to his 
military service in any manner or his prior complaints of 
sore eyes; (2) that his service-connected sore eyes caused or 
aggravated his right eye cataract; or (3) that his presbyopia 
was aggravated by a superimposed disease or injury during 
service.  Therefore, attempts to obtain any of the veteran's 
post-service medical records are not warranted.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that these claims are plausible, 
the claims for service connection for residuals of right eye 
cataract excision and presbyopia must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995) and Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78. 



B.  Increased rating claim

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased problems with his eyes.  Interpreting his 
statements liberally, he has satisfied the initial burden of 
presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran an appropriate VA 
examination and a personal hearing in accordance with his 
request.  As indicated above, the veteran has received 
treatment for his eyes from several physicians, and these 
records have not been obtained.  However, the veteran has not 
referenced any treatment specifically for his service-
connected disability of sore eyes, as opposed to his various 
nonservice-connected eye disorders.  For this reason, it is 
not necessary to obtain his current treatment records.  The 
veteran's representative argued that the VA examination 
provided to the veteran was inadequate because the examiner 
failed to address the severity of the veteran's service-
connected disability of sore eyes.  The Board concludes that 
the examination was not inadequate, in that the veteran 
testified that he had no further problems with soreness of 
the eyes after the inservice treatment.  Another examination 
would be pointless since the veteran's testimony established 
the lack of current symptomatology.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's service-connected sore eyes are evaluated under 
38 C.F.R. § 4.84a, Diagnostic Code 6099-6009 (1998).  He has 
been assigned a zero percent (noncompensable) rating since 
1954.  The service-connected eye disorder does not have a 
specific diagnosis, and impairment due to symptoms such as 
sore eyes does not have a specific diagnostic code.  When a 
veteran is diagnosed with an unlisted condition, it must be 
rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20 
and 4.27 (1998).  The diagnostic code is "built-up" by 
assigning the first two digits from that part of the schedule 
most closely identifying the part of the body involved and 
then assigning "99" for the last two digits for all 
unlisted conditions.  Then, a number is assigned for the 
residual condition of an injury on the basis of which the 
rating is determined.  Therefore, his service-connected sore 
eyes are rated analogous to unhealed injury of the eye under 
Diagnostic Code 6009.

The general rating criteria for Diagnostic Codes 6000 through 
6009 indicates that these disabilities, in chronic form, are 
to be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  38 C.F.R. 
§ 4.84a (1998).  The minimum rating during active pathology 
is 10 percent.  Id.  The severity of visual acuity loss is 
determined by applying the criteria set forth at 38 C.F.R. 
§ 4.84a (1998); the assignment of disability evaluations for 
visual acuity is a purely mechanical application of the 
rating criteria.  Under these criteria, impairment of central 
visual acuity is evaluated from noncompensable to 100 percent 
based on the degree of the resulting impairment of visual 
acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 
(1998).  A disability rating for visual impairment is based 
on the best distant vision obtainable after the best 
correction by glasses.  38 C.F.R. § 4.75 (1998).  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a (1998).

After the veteran's complaints of sore eyes in 1952 and 1954, 
there is no medical evidence showing complaints of or 
treatment for this condition.  He testified that his symptoms 
of soreness and irritation of the eyes resolved during 
service with treatment.  It cannot be said, therefore, that 
this disability is "in chronic form."  The veteran also 
testified that prior to onset of his cataract in 1997, the 
only treatment he received was for eyeglass prescriptions, 
and no medical professional ever told him that there was 
anything wrong with his eyes other than visual defects. 

The fact is that no medical professional has indicated that 
the veteran has any residuals from the inservice treatment 
for sore eyes.  There is no medical evidence showing that he 
has any pathology or incapacity as a result of the inservice 
treatment for sore eyes.  In light of the lack of objective 
findings showing complaints of or treatment for sore eyes 
since 1954, it is reasonable to conclude that the veteran has 
no ascertainable disability due to the service-connected 
disability of sore eyes, as opposed to his various 
nonservice-connected eye disorders.  The veteran admitted 
that these symptoms resolved with treatment, but argues that 
his vision was thereafter affected.  As discussed above, 
there is no medical evidence of record showing any 
relationship between his sore eyes and the current eye 
disorders.  There is no doubt that the veteran currently has 
visual impairment.  However, there is little, if any, visual 
impairment that can objectively be linked to his sore eyes, 
as opposed to nonservice-connected disorders. 

There is no reasonable doubt that the veteran's current level 
of disability is due to his service-connected condition.  The 
evidence clearly shows that the veteran's symptomatology as a 
result of his service-connected disability resolved many 
years ago.  Only with the findings of other eye disorders has 
his visual impairment increased, and this fact is highly 
probative.  Although the Board sympathizes with the veteran's 
current situation, the preponderance of the evidence is 
against assignment of a compensable disability rating for the 
veteran's sore eyes.  None of the other diagnostic codes 
under 38 C.F.R. § 4.84a are applicable to the veteran's 
service-connected disorder.


ORDER

Entitlement to service connection for cataract, right eye, 
and aphakia, either on a direct basis or as secondary to 
service-connected disability of sore eyes, and for presbyopia 
is denied.

Entitlement to a compensable disability rating for sore eyes 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

